Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with an attorney, Lea E. Westman et al. (Reg. No. 76380) on 07/27/2021.

The application has been amended as follows: 
In claim 8, lines 9-10, “two heater electrodes, a first low resistance electrode for said low voltage power supply and a second higher resistance electrode for mains voltage use” has been deleted and replaced by -- two heater electrodes comprising a first low resistance electrode for said low voltage power supply and a second higher resistance electrode for mains voltage use --.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Ford et al. (US 20120227758) and Hendricks et al. (US 2009/0127246).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 4, wherein said heater electrode lies over glass which is at least partially merged into a surface of said oxide layer; and/or the appliance further comprises a planarization layer between said oxide layer and said heater electrode, and optionally said planarization layer comprises glass.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 8, an oxide layer comprising an oxide of said metal on a surface of said metal sheet or plate, two heater electrodes comprising a first low resistance electrode for said low voltage power supply and a second higher resistance electrode for mains voltage use, wherein said oxide layer comprises a layer of plasma electrolytic oxide.


 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 9,  wherein said hair styling heater comprises: a metal sheet or plate, an oxide layer comprising an oxide of said metal on a surface of said metal sheet or plate, said oxide layer comprising a layer of plasma electrolytic oxide, and at least two heater electrodes over said oxide layer, wherein one of said two heater electrodes is coupled to said DC battery power supply and the other of said two heater electrodes is coupled to said external power input.

Examiner Comment
 	The closest prior art was Ford et al. The prior art show a hair styling appliance (100) having a metal sheet or plate (para.0058) and an oxide layer comprising an oxide of said metal on a surface of said metal sheet or plate (para.0058). Ford et al. is silent regarding the “oxide layer comprises a layer of plasma electrolytic oxide”. Flendricks et al. teaches a layer of plasma electrolytic oxide (para.0022) for producing a ceramic outer surface. However, the prior art of record references do not show the above claim limitations.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIMMY CHOU/Primary Examiner, Art Unit 3761